PHILLIPS, Judge.
Defendant first argues that the first degree burglary charge should have been dismissed because the State’s evidence failed to show a breaking and entering of the dwelling involved. G.S. 14A-51. We disagree. A burglarious breaking and entering can be *590constructive, as well as actual. State v. Jolly, 297 N.C. 121, 254 S.E. 2d 1 (1979). A constructive breaking may be accomplished in a number of different ways. State v. Henry, 31 N.C. 463 (1849). One way is by tricking the occupant into opening the door, State v. Wilson, 289 N.C. 531, 223 S.E. 2d 311 (1976), another is by threatening the occupant with a deadly weapon, State v. Rodgers, 216 N.C. 572, 5 S.E. 2d 831 (1939), and the evidence tends to show that in this instance the defendant did both.
But defendant’s contention that the trial court erred in sentencing him on the first degree burglary conviction by considering as a factor in aggravation that defendant used a deadly weapon is well taken. G.S. 15A-1340.4(a)(l) provides that “[evidence necessary to prove an element of the offense may not be used to prove any factors in aggravation”; and if the evidence that defendant used a deadly weapon was removed from the record the State would have failed to prove not one but three elements of the burglary. That defendant broke into and entered the motel room was proved only by evidence that he pointed a gun at Gissing’s head and drove him into the room; and the only felony that defendant intended to commit therein, according to the evidence, was armed robbery. Thus, the judgment imposed on the first degree burglary conviction must be vacated and the matter remanded for re-sentencing on that offense.
Defendant’s several other contentions — that the evidence was insufficient to warrant his conviction of robbery with a dangerous weapon; that the trial court erred in admitting into evidence the in-court identification of defendant by Carl Mann; and that he was denied effective assistance of counsel — are all manifestly without merit and require no discussion.
No error in the convictions; remanded for re-sentencing.
Judge Webb concurs.
Judge MARTIN concurs in part and dissents in part.